Exhibit T3E.5 Overview of the Ownership Transition Plan Message from the CEO and Chairman March 17, To Kinney shareholders and employees: I am pleased to share with you this document, which describes the key steps in the ownership transition plan unanimously recommended by Kinney’s board of directors. As I mentioned in my opening remarks in the video, I assure you we are not selling the company to Walgreens, Rite Aid, or to anyone else! All of you are either shareholders of record or shareholders of Kinney through the Employee Stock Ownership and 401(k) Plan, which we refer to as the ESOP/401(k) Plan. As shareholders of record you have a direct interest in the stock you hold, and as participants in the ESOP/401(k) Plan, you have a beneficial ownership interest in the Kinney stock allocated to your account. Because of your interest in Kinney,we want to share an overview of our ownership transition plan with you so you can be familiar with the long-term goals and objectives of the company. Your valuable contributions have enabled us to take these steps to secure our future as Kinney Drugs.I’d like to personally thank each of our shareholders for believing in and investing in our company.You have provided Kinney with the capital to grow and develop our organization.I’d also like to thank our current and former employees for providing the customer service that’s become Kinney’s hallmark.Thank you for your investment, your time, and your unprecedented dedication. On behalf of the board of directors, I am pleased to share with you the plan to keep Kinney an independent, privately held, 100 percent employee-owned company. Sincerely, Craig Painter CEO & Chairman of the Board Why? Ownership Transition OUR OBJECTIVE: To complete an ownership transition that results in Kinney remaining an independent, privately held, 100 percent employee-owned company. Kinney’s success over the years has resulted in two current circumstances: 1. The number of shares held by baby boomers and those who are at or nearing retirement age creates the potential for a sharp increase in the number of shares that the company is committed to buy back over the next several years.This could have a significant impact on Kinney’s future cash flows. 1 2. The number of shares held by people who are not currently employed by the company is inconsistent with Kinney’s goal of employee ownership. Who?Who Owns Kinney? There are two different ways to look at Kinney’s ownership.The first graph shows that 60 percent of Kinney’s shares are held by individuals who are not currently employed by the company.The second graph shows that the ESOP/401(k)
